 



Exhibit 10.2
AMENDMENT TO THE
THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT
WITH JOSEPH M. O’DONNELL
DATED OCTOBER 21, 2005
     The parties to this Amendment, dated as of March 10, 2006 (the “Amendment
Date”), are Artesyn Technologies, Inc., a Florida corporation (the “Company”),
and Joseph M. O’Donnell (the “Executive”). The Company and the Executive are
parties to a Third Amended and Restated Employment Agreement, dated as of
October 21, 2005 (the “Existing Agreement”). The Company and the Executive
desire to remove restrictions under the terms of the Existing Agreement on the
Executive seeking potential employment with another entity. Unless otherwise
defined herein, defined terms used in this Amendment have the same meaning as
such terms in the Existing Agreement.
     Accordingly, the parties, for good and valuable consideration and intending
to be legally bound, agree that the Existing Agreement is amended as follows:
     1. Effective as of the Amendment Date, the second sentence of Section 1.3
of the Existing Agreement is deleted in its entirety and that Section, as
amended, shall read as follows:
     1.3 Full-Time Position. The Executive hereby agrees that, during the
Employment Term he shall devote all of his business time, attention and skills
to the business and affairs of the Company and its subsidiaries, except during
vacation time as provided by Section 3.3 hereof and any periods of illness.
Subject to the foregoing, nothing in this Agreement shall restrict the Executive
from (i) managing his personal investments, personal business affairs and other
personal matters, (ii) serving on the boards of directors of companies that do
not compete directly or indirectly with the Company, (iii) serving on civic or
charitable boards or committees or (iv) delivering lectures, fulfilling speaking
engagements or teaching at educational institutions; provided, that none of such
activities, either singly or in the aggregate, interfere with the performance of
his duties under this Agreement. The Executive must receive approval of the
Board prior to assuming any other directorships. It is hereby acknowledged that
the Executive has received the necessary approvals to serve as a member of the
Board of Directors of Parametric Technology Corporation.
     2. Except as specifically amended in this Amendment, the terms of the
Existing Agreement shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



     3. This Amendment and the Existing Agreement constitute the entire
agreement of the parties hereto with respect to the subject matter thereof, and
supersede all prior agreements and understandings of the parties hereto, oral
and written, including all prior employment agreements. Each party hereby
acknowledges and agrees that, other than as contained herein, no other
representations or warranties, oral or written, have been made, expressly or
impliedly, by the other party hereto.
     4. This Agreement may be executed in one or more counterparts, and by each
of the parties hereto in separate counterparts, each of which shall be deemed to
be an original but all of which taken together shall constitute one and the same
agreement, and this Amendment shall become effective when one or more
counterparts has been signed by each of the parties hereto and delivered to the
other party hereto.
     5. This Amendment will be governed by the laws of the State of Florida
applicable to contracts made and to be wholly performed therein.
     IN WITNESS WHEREOF, the parties have duly executed this Amendment to the
Existing Agreement on the Amendment Date.

            ARTESYN TECHNOLOGIES, INC.
      By:   /s/ Gary R. Larsen         Name:   Gary R. Larsen        Title:  
Vice President — Finance, Chief
Executive Officer and Secretary        EXECUTIVE
      /s/ Joseph M. O'Donnell       Joseph M. O’Donnell           

            AGREED AND ACCEPTED:
      /s/ Phillip A. O'Reilly       Phillip A. O'Reilly      Chairman —
Compensation Committee     

-2-